UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4475


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES IMARIAGBE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:15-cr-00105-ELH-1)


Submitted:   January 31, 2017             Decided:   February 9, 2017


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marta K. Kahn, THE LAW OFFICE OF MARTA K. KAHN, LLC, Baltimore,
Maryland, for Appellant.   Caroline D. Ciraolo, Principal Deputy
Assistant Attorney General, S. Robert Lyons, Chief, Criminal
Appeals & Tax Enforcement Policy Section, Gregory Victor Davis,
Mark   S.  Determan,   UNITED   STATES DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Charles Imariagbe on 15 counts of aiding

or    assisting      in   the   preparation         of     false     tax      returns,    in

violation of 26 U.S.C. § 7602(2) (2012).                     He was sentenced to 20

months’ imprisonment with a 3-year term of supervised release.

On appeal, he argues that the district court erred in admitting

evidence under Fed. R. Evid. 404(b), namely a chart of non-

charged       tax   returns     that    Imariagbe         prepared      that    contained

Schedule       C    information        similar      to     the     false      Schedule    C

information on the charged tax returns.                    We affirm.

       Rule 404 generally prohibits evidence of other crimes or

bad    acts    to   prove     the    defendant’s         character      and    conduct   in

accordance with his character.                   See Fed. R. Evid. 404(b)(1).

Such evidence, however, may be admissible “for another purpose,

such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Fed. R. Evid. 404(b).               “Rule 404(b) is viewed as an inclusive

rule, admitting all evidence of other crimes or acts except that

which tends to prove only criminal disposition.”                           United States

v. Young, 248 F.3d 260, 271 (4th Cir. 2001) (internal quotation

marks omitted).           “To be admissible under Rule 404(b), evidence

must   be     (1)   relevant    to     an   issue    other       than   character;       (2)

necessary; and (3) reliable.”               United States v. Siegel, 536 F.3d
306, 317 (4th Cir. 2008) (internal quotation marks omitted).

                                            2
Additionally, evidence should be excluded under Rule 404(b) if

its probative value is substantially outweighed by its unfair

prejudice to the defendant.           United States v. Johnson, 617 F.3d
286, 296-97 (4th Cir. 2010).             We review the district court’s

admission of evidence under Rule 404(b) for abuse of discretion.

United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).

     We conclude that the district court properly found that the

disputed    evidence     was   reliable,    necessary,        and    relevant      and

admissible to show Imariagbe’s intent, knowledge, and absence of

mistake.        Moreover,     the   admission     of   the    evidence       was   not

excessively prejudicial because the evidence involved the same

type of conduct as the offenses charged in the indictment.                         See

United States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995) (holding

no unfair prejudice when prior act is no more sensational or

disturbing      than   evidence     admitted    directly      supporting      crimes

with which defendant was charged).               Last, any danger of unfair

prejudice was minimized by the court’s limiting instructions.

See United States v. White, 405 F.3d 208, 213 (4th Cir. 2005)

(“[A]ny    risk   of   such    prejudice    was    mitigated        by   a   limiting

instruction from the district court clarifying the issues for

which     the   jury   could    properly       consider      [the    Rule    404(b)]

evidence.”).

     Because the district court properly considered and applied

the appropriate evidentiary standards, we conclude that it did

                                        3
not   abuse     its     discretion       in   admitting      the        evidence.

Accordingly,   we     affirm    Imariagbe’s   convictions.         We    dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials   before   this    court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        4